 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7

 8   CHERRI FLORES,

 9                              Plaintiff,                 CASE NO. 2:19-CV-00825-JCC-JRC

10           v.                                            ORDER REGARDING INITIAL
                                                           DISCLOSURES, JOINT STATUS
11   SAFEWAY, INC.,                                        REPORT, AND EARLY
                                                           SETTLEMENT
12                              Defendant.

13                                I. INITIAL SCHEDULING DATES

14          The Court sets the following dates for initial disclosure and submission of the Joint Status

15   Report and Discovery Plan:

16                  Deadline for Fed. R. Civ. P. 26(f) Conference:               7/17/2019

17                  Initial Disclosures Pursuant to Fed. R. Civ. P. 26(a)(1):    7/31/2019

18                  Combined Joint Status Report and Discovery
                    Plan as Required by Fed. R. Civ. P. 26(f)
19                  and LCR 26(f):                                               8/7/2019

20          The deadlines above may be extended only by the Court. Any request for an extension

21   should be made by email to chambers, at creaturaorders@wawd.uscourts.gov. The parties are

22   directed to meet and confer before contacting the Court to request an extension.

23


     ORDER REGARDING INITIAL
     DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT - 1
 1          If this case involves claims which are exempt from the requirements of Fed. R. Civ. P.

 2   26(a) and 26(f), please notify Courtroom Deputy, Kelly Miller, at

 3   kelly.miller@wawd.uscourts.gov.

 4                        II. JOINT STATUS REPORT & DISCOVERY PLAN

 5          All counsel and any pro se parties are directed to confer and provide the Court with a

 6   combined Joint Status Report and Discovery Plan (the “Report”) by August 7, 2019. This

 7   conference shall be by direct and personal communication, preferably a face-to-face meeting, but

 8   may be by telephonic conference. The Report will be used to determine if a Fed. R. Civ. P. 16

 9   conference would be helpful and to set a schedule for the prompt completion of the case.

10          The Report must contain the following information, by corresponding paragraph

11   numbers:

12          1.      A statement of the nature and complexity of the case.

13          2.      A proposed deadline for joining additional parties.

14          3.      A discovery plan that states, by corresponding paragraph letters (A, B, etc.), the

15   parties’ views and proposals on all items set forth in Fed. R. Civ. P. 26(f)(3), including the

16   following topics:

17                  (A)     initial disclosures;

18                  (B)     subjects, timing, and potential phasing of discovery;

19                  (C)     electronically stored information;

20                  (D)     privilege issues;

21                  (E)     proposed limitations on discovery; and

22                  (F)     the need for any discovery related orders.

23


     ORDER REGARDING INITIAL
     DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT - 2
 1          4.      The parties’ views, proposals, and agreements, by corresponding paragraph letters

 2   (A, B, etc.), on all items set forth in LCR 26(f)(1), which includes the following topics:

 3                  (A)     prompt case resolution;

 4                  (B)     alternative dispute resolution;

 5                  (C)     related cases;

 6                  (D)     discovery management;

 7                  (E)     anticipated discovery sought;

 8                  (F)     phasing motions;

 9                  (G)     preservation of discoverable information;

10                  (H)     privilege issues;

11                  (I)     Model Protocol for Discovery of ESI; and

12                  (J)     alternatives to Model Protocol.

13          5.      The date by which discovery can be completed.

14          6.      Whether the case should be bifurcated by trying the liability issues before the

15   damages issues, or bifurcated in any other way.

16          7.      Whether the pretrial statements and pretrial order called for by LCR 16(e), (h), (i),

17   and (k), and 16.1 should be dispensed with in whole or in part for the sake of economy.

18          8.      Whether the parties intend to utilize the Individualized Trial Program set forth in

19   LCR 39.2 or any ADR options set forth in LCR 39.1.

20          9.      Any other suggestions for shortening or simplifying the case.

21          10.     The date the case will be ready for trial. The Court expects that most civil cases

22   will be ready for trial within a year after filing the Joint Status Report and Discovery Plan.

23          11.     Whether the trial will be jury or non-jury.


     ORDER REGARDING INITIAL
     DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT - 3
 1           12.      The number of trial days required.

 2           13.      The names, addresses, and telephone numbers of all trial counsel.

 3           14.      The dates on which trial counsel may have complications to be considered in

 4   setting a trial date.

 5           15.      If, on the due date of the Report, all defendant(s) or respondent(s) have not been

 6   served, counsel for the plaintiff shall advise the Court when service will be effected, why it was

 7   not made earlier, and shall provide a proposed schedule for the required Fed. R. Civ. P. 26(f)

 8   conference and Fed. R. Civ. P. 26(a) initial disclosures.

 9           16.      Whether any party wishes a pretrial Fed. R. Civ. P. 16 conference with the judge

10   prior to entry of any order pursuant to Rule 16 or setting of a schedule for this case. If yes,

11   indicate whether a party wishes an in-person or telephonic conference.

12           17.      List the date(s) that each and every nongovernmental corporate party filed its

13   disclosure statement pursuant to Fed. R. Civ. P. 7.1 and LCR 7.1.

14           If the parties are unable to agree on any part of the Report, they may answer in separate

15   paragraphs. No separate reports are to be filed. If the parties wish to have a status conference

16   with the Court at any time during the pendency of this action, they should notify Courtroom

17   Deputy, Kelly Miller.

18                                III. PLAINTIFF’S RESPONSIBILITY

19           Plaintiff’s counsel will be responsible for starting the communications with defendant’s

20   counsel needed to comply with this Order.

21                      IV. JUDGE-SPECIFIC PROCEDURAL INFORMATION

22           All counsel and unrepresented parties should review Judge Creatura’s web page for

23   procedural information applicable to cases before Judge Creatura. The judge’s web page, in


     ORDER REGARDING INITIAL
     DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT - 4
 1   addition to the Local Rules, Electronic Filing Procedures for Civil and Criminal Cases, court

 2   forms, instruction sheets, and General Orders, can be found on the Court’s website at

 3   www.wawd.uscourts.gov.

 4               V. EARLY SETTLEMENT CONSIDERATION AND NOTIFICATION

 5             If settlement is achieved, counsel shall immediately notify Courtroom Deputy, Kelly

 6   Miller.

 7             The parties are responsible for complying with the terms of this Order.

 8             DATED this 26th day of June, 2019.

 9

10
                                                            A
                                                            J. Richard Creatura
                                                            United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER REGARDING INITIAL
     DISCLOSURES, JOINT STATUS REPORT,
     AND EARLY SETTLEMENT - 5
